United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 31, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60447
                          Summary Calendar


MOHAMMAD ALI RAZA

                      Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 554 614
                        --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Mohammad Ali Raza, a native and citizen of Pakistan,

petitions for review of an order from the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ) decision to

deny his application for cancellation of removal.    Raza argues

that the IJ’s denial of his motion for a continuance based on his

pending application for labor certification was inconsistent with

8 U.S.C. § 1255(i) because it was based on the Government’s

objection alone.    He further contends that the BIA’s

determination that there was no good cause for a continuance

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60447
                                -2-

because of the uncertainty of his receiving the labor

certification or an employment-based immigrant visa was not

supported by the record.

     The IJ adopted the Government’s argument that a continuance

would have been speculative.   Raza’s timely application for labor

certification did not constitute good cause for a continuance

because the grant of the certification would have been only the

first step in a long, discretionary process.    See Ahmed v.

Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006).    Accordingly, the

denial of Raza’s motion for a continuance was supported by the

record and was not an abuse of discretion.     See Patel v. INS, 803

F.2d 804, 806 (5th Cir. 1986).

     Raza also argues for the first time in his petition for

review that the IJ’s denial of his motion for a continuance

violated his due process rights because he was prevented from

pursuing an adjustment of status under § 1255(i).    Because Raza

has not exhausted his administrative remedies concerning this

issue by first raising it before the BIA, we lack jurisdiction to

consider it.   See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir.

2001).

     Raza’s petition for review is DENIED.